[a20191217form8kexhibi529001.jpg]
Exhibit 10.5 FIRST AMENDMENT TO GUARANTY THIS FIRST AMENDMENT TO GUARANTY (this
“Amendment”), dated as of December 17, 2019, is by and between CITIBANK, N.A., a
national banking association, as purchaser (“Purchaser”), and GRANITE POINT
MORTGAGE TRUST INC., a Maryland corporation, as guarantor (“Guarantor”). W I T N
E S S E T H: WHEREAS, GP Commercial CB LLC (“Seller”) and Purchaser have entered
into that certain Master Repurchase Agreement, dated as of June 28, 2017, as
amended by that certain First Amendment to Master Repurchase Agreement and Other
Transaction Documents, dated as of February 28, 2019, as further amended by that
certain Second Amendment to Master Repurchase Agreement and Other Transaction
Documents, dated as of July 15, 2019 (as the same has been or may be further
amended, modified and/or restated from time to time, the “Master Repurchase
Agreement”); WHEREAS, Guarantor has executed and delivered that certain
Guaranty, dated as of June 28, 2017 (as the same may be further amended,
modified and/or restated from time to time, the “Guaranty”); and WHEREAS,
Guarantor and Purchaser wish to modify certain terms and provisions of the
Guaranty, as set forth herein. NOW, THEREFORE, for good and valuable
consideration, the parties hereto agree as follows: 1. Amendments to Guaranty.
The Guaranty is hereby amended as follows: (a) Section 5(l)(iii) of the Guaranty
is hereby deleted in its entirety and replaced with the following (with new or
revised text underscored): (iii) Total Debt to Total Assets Ratio. Guarantor
shall not, with respect to itself and its Subsidiaries, directly or indirectly,
permit the ratio, expressed as a percentage, (i) the numerator of which shall
equal the Indebtedness of Guarantor and its consolidated Subsidiaries associated
with its Target Investments (net of restricted cash associated with any
consolidated variable interest entities) and (ii) the denominator of which shall
equal the Total Assets of Guarantor and its consolidated Subsidiaries associated
with its Target Investments, to at any time be greater than seventy-seven and
one half percent (77.5%); provided, that notwithstanding the foregoing,
Guarantor and its consolidated Subsidiaries may from time to time acquire Highly
Rated CMBS and enter into secured Indebtedness in connection therewith pursuant
to which the ratio, expressed as a percentage, (i) the numerator of which equals
the Indebtedness of Guarantor and its consolidated Subsidiaries associated with
its Highly Rated CMBS (net of restricted cash associated with any consolidated
variable interest entities) and (ii) the denominator of which equals the Total
Assets of Guarantor and its consolidated Subsidiaries associated with its Highly
Rated CMBS exceeds seventy-seven and one half percent (77.5%) but is not greater
than ninety percent (90.00%), subject to the condition that at any such time,
Guarantor shall not, with respect to itself and its Subsidiaries, directly or
indirectly, permit the ratio, expressed as a percentage, (i) the numerator of
which shall equal the Indebtedness of Guarantor and its consolidated
Subsidiaries and (ii) the denominator of which shall equal the Total Assets of
Guarantor and its consolidated Subsidiaries to be greater than eighty percent
(80.00%). ACTIVE 251106726



--------------------------------------------------------------------------------



 
[a20191217form8kexhibi529002.jpg]
2. Conditions Precedent to Amendment. The effectiveness of this Amendment is
subject to the following: (a) This Amendment shall be duly executed and
delivered by Guarantor and Purchaser, and acknowledged by Seller; and (b)
Purchaser shall have received such other documents as Purchaser may reasonably
request. 3. Guarantor Representations. Guarantor hereby represents and warrants
that: (a) no Default or Event of Default exists, and no Default or Event of
Default will occur as a result of the execution, delivery and performance by
Guarantor of this Amendment; and (b) all representations and warranties
contained in the Guaranty are true, correct, complete and accurate in all
respects (except such representations which by their terms speak as of a
specified date). 4. Defined Terms. Capitalized terms used but not otherwise
defined herein shall have the meanings given to them in the Guaranty. 5.
Continuing Effect; Reaffirmation of Guaranty. As amended by this Amendment, all
terms, covenants and provisions of the Guaranty are ratified and confirmed and
shall remain in full force and effect. In addition, any and all guaranties and
indemnities for the benefit of Purchaser and agreements subordinating rights and
liens to the rights and liens of Purchaser, are hereby ratified and confirmed
and shall not be released, diminished, impaired, reduced or adversely affected
by this Amendment, and each party indemnifying Purchaser, and each party
subordinating any right or lien to the rights and liens of Purchaser, hereby
consents, acknowledges and agrees to the modifications set forth in this
Amendment and waives any common law, equitable, statutory or other rights which
such party might otherwise have as a result of or in connection with this
Amendment. 6. Binding Effect; No Partnership; Counterparts. The provisions of
the Guaranty, as amended hereby, shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and permitted assigns.
Nothing herein contained shall be deemed or construed to create a partnership or
joint venture between any of the parties hereto. For the purpose of facilitating
the execution of this Amendment as herein provided, this Amendment may be
executed simultaneously in any number of counterparts, each of which shall be
deemed to be an original, and such counterparts when taken together shall
constitute but one and the same instrument. Delivery of an executed counterpart
signature page to this Amendment in Portable Document Format (PDF) or by
facsimile transmission shall be effective as delivery of a manually executed
original counterpart thereof. 7. Further Agreements. Guarantor agrees to execute
and deliver such additional documents, instruments or agreements as may be
reasonably requested by Purchaser and as may be necessary or appropriate from
time to time to effectuate the purposes of this Amendment. 8. Governing Law. The
provisions of Section 7(c) of the Guaranty are incorporated herein by reference.
9. Headings. The headings of the sections and subsections of this Amendment are
for convenience of reference only and shall not be considered a part hereof nor
shall they be deemed to limit or otherwise affect any of the terms or provisions
hereof. 2 ACTIVE 251106726



--------------------------------------------------------------------------------



 
[a20191217form8kexhibi529003.jpg]
10. References to Transaction Documents. All references to the Guaranty in any
Transaction Document, or in any other document executed or delivered in
connection therewith shall, from and after the execution and delivery of this
Amendment, be deemed a reference to the Guaranty as amended hereby, unless the
context expressly requires otherwise. [NO FURTHER TEXT ON THIS PAGE] 3 ACTIVE
251106726



--------------------------------------------------------------------------------



 
[a20191217form8kexhibi529004.jpg]
IN WITNESS WHEREOF, the parties have executed this Amendment as of the day first
written above. PURCHASER: CITIBANK, N.A. By: /s/ Richard B. Schlenger
_____________________ Name: Richard B. Schlenger Title: Authorized Signatory 4
ACTIVE 251106726



--------------------------------------------------------------------------------



 
[a20191217form8kexhibi529005.jpg]
GUARANTOR: GRANITE POINT MORTGAGE TRUST INC., a Maryland corporation By: /s/
Marcin Urbaszek ________________ Name: Marcin Urbaszek Title: Chief Financial
Officer 5 ACTIVE 251106726



--------------------------------------------------------------------------------



 
[a20191217form8kexhibi529006.jpg]
ACKNOWLEDGED AND AGREED TO BY: SELLER: GP COMMERCIAL CB LLC, a Delaware limited
liability company By: /s/ Marcin Urbaszek _________________________ Name: Marcin
Urbaszek Title: Chief Financial Officer 6 ACTIVE 251106726



--------------------------------------------------------------------------------



 